Citation Nr: 0621241	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  96-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder.  

2.	Entitlement to service connection for asthma.  

3.	Entitlement to service connection for hepatitis.

4.	Entitlement to service connection for residuals of a right 
knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty for training from March 28, 
1975 to July 25, 1975.  He also served on active duty in the 
U.S. Army from April 1978 to September 1984.  

At the outset, the Board notes that a portion of the 
veteran's active service has been deemed "under dishonorable 
conditions", and therefore cannot form an evidentiary basis 
in support of his service connection claims.  See 38 C.F.R. § 
3.12 (2005); Camarena v. Brown, 6 Vet.App. 565, 567-68 
(1994).  Specifically, the RO found in an unappealed July 
1987 administrative decision that the veteran's service 
between April 25, 1981 and September 4, 1984 was "under 
dishonorable conditions" due to a bad conduct discharge 
awarded to him in September 1984 by a special court martial.  
By contrast, the RO deemed the veteran's service between 
April 25, 1978 and April 24, 1981 as "under honorable 
conditions".  

In this decision, the Board will refer to that period of 
service deemed as under honorable conditions (and that period 
of service between March and July 1975) as "qualifying 
service."  By contrast, the Board will refer to that period 
of service deemed as under dishonorable conditions as "non-
qualifying service."  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1995 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.      





FINDINGS OF FACT

1.	The veteran's psychiatric disorder is not related to 
service.  

2.	The veteran's asthma is not related to service.  

3.	The veteran's hepatitis is not related to service.  

4.	The veteran's residuals of a knee disorder are not related 
to service.  


CONCLUSIONS OF LAW

1.	A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.	Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.	Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

4.	A knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for psychiatric, 
asthma, hepatitis, and right knee disorders.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the merits of the issues, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in May 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
in this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the September 1995 
rating decision on appeal.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And the RO did not provide 
the veteran with information regarding increased ratings and 
effective dates for the award of benefits.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

First, VA readjudicated the veteran's claims - in the 
November 2005 Supplemental Statement of the Case - following 
the proper VCAA notice letter in May 2004.  This 
readjudication complies with the remedial actions outlined in 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006).  And second, any questions as to 
the appropriate ratings or effective dates to be assigned 
here are rendered moot.  As will be detailed further below, 
the veteran's claims will be denied.  So there is no 
possibility of prejudice to the veteran as no new ratings or 
effective dates will be assigned for these claims.         

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to this matter.  The Board is aware 
that, apparently, some service medical records are missing 
from the claims file.  In a response from the National 
Personnel Records Center (NPRC) in December 2004, it is 
indicated that some of the veteran's service medical records 
- between the periods of March 28, 1975 and July 25, 1975, 
and between April 25, 1978 and April 24, 1981 - may have been 
lost while in the possession of the government.  The Board 
will therefore consider in its decision the case of O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (where records are 
apparently lost while in the possession of the government, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule).

Moreover, the Board notes that VA did not provide medical 
examinations for the service connection claims.  A VA medical 
examination and opinion is required only when a reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  Here, no reasonable possibility 
exists that medical examination or opinion would assist the 
veteran in substantiating his claims.  Conducting a medical 
examination for purposes of rendering an opinion would serve 
no purpose in this case - first, the medical evidence of 
record already clearly establishes that the veteran has 
current disorders for each of his claims, so there is no need 
for medical diagnoses; second, the record contains no 
evidence that the veteran incurred his disorders during those 
portions of his service that were honorable, or did so to a 
compensable degree within one year following discharge.  As 
such, there are no factual predicates on which an examiner 
could base nexus opinions connecting current disorders and 
past active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Given these facts, the Board finds that 
no reasonable possibility exists that medical examination and 
opinion would aid the veteran in substantiating his service 
connection claims here.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims to Service Connection

The veteran claims that current psychiatric, asthma, 
hepatitis, and right knee disorders relate to active service.  
For the reasons set forth below, the Board disagrees with his 
claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the evidence clearly establishes that the 
veteran has current psychiatric, asthma, hepatitis, and right 
knee disorders.  Private and VA medical evidence dated from 
1984 shows the veteran's multiple hospitalizations for 
schizophrenia, his regular treatment for asthma, the repeated 
diagnoses of hepatitis C, and his residuals of knee surgery 
from August 1984.  As such, the first element of Pond is 
established here.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
the Board first notes that it may not consider the veteran's 
non-qualifying service because this period of service was 
characterized as dishonorable as a result of a bad conduct 
discharge awarded by court martial in September 1984.    

VA regulation are clear that, to qualify for VA benefits, a 
claimant must first demonstrate veteran status.  Laruan v. 
West, 11 Vet.App. 80, 84-85 (1998).  A "veteran" is someone 
"who was discharged or released [from service] under 
conditions other than dishonorable."  38 U.S.C. § 101(2).  
Under this statute, the Secretary has prescribed regulations 
defining when a person's discharge is to be considered 
dishonorable for VA benefits purposes.  38 C.F.R. § 3.12 
(1997); Camarena, 6 Vet.App. at 567-68.  

In the veteran's situation, VA determined in July 1987 that 
his bad conduct discharge in 1984 was due to his misconduct 
which was, pursuant to section 3.12(d)(4), a bar to his 
receiving VA benefits for his non-qualifying period of 
service.    

Nevertheless, the veteran's qualifying periods of service can 
form the basis for a service connection finding here, if all 
other requirements for such a finding have been met.  For 
these periods of service, however, the record is lacking in 
medical evidence showing that the veteran incurred or 
aggravated psychiatric, asthma, hepatitis, or right knee 
disorders.  There are no service medical records indicating 
complaints, treatment or diagnoses for these disorders.  Of 
the private and VA medical records in the claims file dated 
from the early 1980s, there is no information showing in-
service incurrence of these disorders during or prior to 
April 1981 (the Board notes medical evidence of in-service 
problems associated with the veteran's claims during his non-
qualifying period of service, however).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 
Vet. App. 365 (1992) (the passage of years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  And the veteran did not claim service 
connection for these disorders until September 1994, over 13 
years following the completion of his qualifying service.      

In sum, the record contains no medical evidence of the in-
service incurrence or aggravation of the claimed disorders 
during or prior to April 1981, or of the development of such 
disorders within one year of April 1981.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346; O'Hare, 
supra.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
claimed disorders and an in-service disease or injury prior 
to or during April 1981.  Pond, 12 Vet. App. at 346.  The 
Board has reviewed a June 2000 letter from the veteran's VA 
therapists in which a current psychiatric disorder is related 
to active service in 1983.  But again, the veteran's non-
qualifying service cannot form the basis of a service 
connection finding here.     

The Board has closely reviewed and considered each of the 
veteran's statements, particularly those offered at his RO 
personal hearing.  But his statements are insufficient to 
prove his claims - to either an in-service injury or to post-
service symptomatology.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions as 
to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for residuals of a right 
knee disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


